Citation Nr: 1131431	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Evaluation of degenerative joint disease of the left knee, limitation of flexion, currently rated as 10 percent disabling.

2.  Entitlement to a separate evaluation for degenerative joint disease of the left knee, limitation of extension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from January 1940 until November 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

In March 2009, the Board granted a separate 10 percent evaluation for left knee pain and limitation of flexion.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  The appellant's representative and VA General Counsel filed a Joint Motion for Partial Remand (Joint Motion) in April 2010 - the Joint Motion was granted that same month and remanded for compliance with the Joint Motion.  

In November 2010 the Board remanded the claim to the RO for development consistent with the orders of the Joint Motion.  This claim was remanded again in April 2011 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left knee degenerative joint disease is manifested by flexion to at most 70 degrees and the remaining functional flexion of the left knee is better than 30 degrees.  

2.  Left knee degenerative joint disease is manifested by extension that is functionally limited to at least between 5 and 10 degrees due to pain. 





CONCLUSIONS OF LAW

1.  Left knee degenerative joint disease, limitation of flexion, is no more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2010).

2.  Left knee degenerative joint disease, limitation of extension, is 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in May 2006.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and that an uniform rating is warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's left knee degenerative joint disease is rated under Diagnostic Codes 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 represents arthritis, while DC 5260 addresses limitation of flexion of the knee.  

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides as follow: Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II


Analysis 

The appellant has appealed the denial of a rating higher than 10 percent disabling for left knee degenerative joint disease.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59. Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra and 38 C.F.R. § 4.7.  Separate evaluations may also be assigned for instability/subluxation or a compensable limitation of extension.  

In the June 2006 VA examination, the appellant reported that he did not walk because of knee pain.  He reported having flare ups of pain and stiffness.  Examination revealed good alignment.  Medial and lateral joint lines were tender to palpation and collateral, and cruciate ligaments and patella were stable.  It was reported that movement was from a few degrees of permanent flexion to 120 degrees further flexion.  It was noted that he had pain if he attempted to completely extend the knee or flex it beyond 90 degrees.  The examiner stated that pain was the main Deluca factor, and that he had more pain and a fairly good range of motion.  The examiner thought the pain would have an effect equivalent to reducing his range of motion another 20 degrees.  

The appellant reported in the June 2007 VA examination that he could only stand for 10 minutes at a time and walk 10 or 20 yards.  He reported that he could not go up and down the stairs, did not lift and could only drive for five minutes at a time.  Left knee range of motion was to 125 degrees which produced pain.  There was moderate periarticular thickening, medial and lateral tenderness, slight crepitus flexion and 10 degrees of valgus deformity of the left knee.  There was no laxity and/or fluid.  Degenerative joint disease of the left knee with knee pain, moderately severe disability with progression with associated weakness of the left thigh muscles and moderate disability with progression was diagnosed.  

The examiner stated that the knees were severely painful on motion, the right more than left.  There was no additional limitation following repetitive use times three and no additional limitation during flare ups.  Examination of the knee revealed painful motion and excess fatigability but no incoordination.  

In December 2010, the appellant reported that he had knee pain every day which increased in cold weather.  He did not engage in heavy physical activity and was retired.  Examination revealed his gait was mildly antalgic with a quick component to the left.  There was no effusion or gross deformity but generalized tenderness over the anterior and posterior knee.  Range of motion testing revealed 5 degrees of extension lag and flexion from 5 to 110 degrees.  The appellant had pain throughout the range of motion on the left side.  The left knee was stable to varus and valgus strain both at neutral and 30 degrees flexion.  The left knee was also stable to the anterior and posterior drawer, and there was negative Lachman and McMurray.  There was no effusion.  

In January 2011, the VA examiner related that with reference to the December 2010 examination, repetition of the range of motion times three did not increase pain, fatigue, weakness, lack of endurance or incoordination.  

In April 2011, the VA examiner stated that there was no change in history since the previous examination.  With regard to extension, the appellant had a five degree extension lag, also defined as negative five degrees of extension.  Such was noted to be a mechanical limitation.  It was noted that the appellant also had severe pain with extension from 10 degrees of flexion or negative 10 degrees extension to 5 degrees of extension.  Such was noted to be a functional limitation and not mechanical.  The examiner stated that the appellant did not extend all the way to five degrees due to pain in his knee.  

The examiner also stated that the appellant had flexion of the left knee from 5 degrees to 110 degrees.  He had pain from 5 degrees to 110 degrees.  He had pain throughout the range of motion, generally over the knee.  The pain was not increased by repetitive range of motion times three and there was no increase in fatigue, weakness, lack of endurance, or incoordination with repetitions.  There was no effusion, and/or inflammation or edema.  He had tenderness generally over the anterior, posterior, medial and lateral left knee.  The left knee was stable to varus and valgus strain both in neutral and at 30 degrees of flexion.  Lachman and McMurray's were negative.  The appellant's gait was antalgic with a quick component to the left.  Remote strain of the left knee with residual severe degenerative joint disease was diagnosed.  

Based on the evidence presented, the Board finds that the more probative evidence shows that the appellant's left knee limitation of flexion is no more than 10 percent disabling.  In this regard, we recognize that in the June 2006 VA examination it was noted that the appellant had fairly good range of motion indicates.  However, the examiner thought the pain would have an effect equivalent to reducing his range of motion another 20 degrees.  At that time, the appellant had pain if he flexed his knee beyond 90 degrees.  The Board notes that even if we accept that flexion of the left knee is limited an additional 20 degrees; the appellant's remaining functional use is still greater than 30 degrees.  As such, limitation of flexion of the left knee to 30 degrees or less is not shown by this or any examination.  Rather, at most, the examination reveals limitation of flexion to 70 degrees.  Stated differently, his remaining functional flexion is better than 30 degrees, even when all DeLuca factors are considered.

We note that examination in April 2011 shows flexion of the left knee limited to 110 degrees, even when accounting for pain.  We also note that examination revealed that the pain was not increased by repetitive range of motion times three and that there was no increase in fatigue, weakness, lack of endurance, or incoordination with repetitions.  

Although pain throughout range of motion was shown, the evidence establishes that the appellant retained functional extension and flexion.  The Board recognizes that the April 2011 VA examination revealed pain throughout the range of motion.  While the functional limitation of motion may be considered, we note that the appellant retains the ability drive for five minutes at a time, stand for 10 minutes at a time and walk 10 or 20 yards.  Such movement demonstrates that his knee is not functionally ankylosed or lacking the ability to functionally flex the knee.  We find that the more probative evidence, which consists of his lay statements and clinical evaluations, demonstrate that the appellant retains significant functional use.  Although he has left knee pain, we find that the more probative evidence is devoid of a showing that any Deluca factor effectively limits flexion to 30 degrees or less.  Rather, despite pain, he retains the ability to flex the knee beyond 30 degrees.  Furthermore, neither the lay nor medical evidence suggests otherwise.  

The Board acknowledges the appellant's contentions that his disability is more severe than evaluated to include his reports of pain and tenderness.  We have considered the pleadings and reports.  We find that the appellant is competent to report knee pain and limitations caused by his disability.  We also find that he has been credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of left knee flexion limited to 30 degrees or less.  Although the appellant has reported knee pain and examination revealed severe pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  In sum, despite pain, the remaining functional flexion is better than 30 degrees.

The Board has considered other diagnostic codes for the knee.  However, the evidence is devoid of a showing of ankylosis (DC 5256), dislocated or removed cartilage (5258 and 5259), and/ or impairment of the tibia and fibula (5262).  We also note that the appellant is separately rated for left knee instability (5257).  As such, the codes noted above are not applicable.

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Here, the evidence shows extension limited to at least five degrees.  However, the examiner also noted that there was severe pain starting at 10 degrees and that he simply does not extend all the way to 5 degrees.  Clearly, the appellant's functional limitation of extension due to pain is actually limited between 5 and 10 degrees of extension.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating.  As such, we find that a compensable rating for limitation of extension is warranted.  

However, we find that neither the lay nor medical evidence demonstrates limitation of extension beyond 10 degrees.  In this regard, we are mindful that in the June 2006 VA examination it was noted that that the appellant had a fairly good range of motion but that the examiner thought the pain would have an effect equivalent to reducing his range of motion another 20 degrees.  Although the VA examiner was not specific in his statement, we cannot fathom an examiner saying that the appellant has "fairly good range of motion indicates" when extension is so dramatically limited.  In context of the entire document, we conclude that the statement was in reference to limitation of flexion which we have addressed earlier in this decision.  As the evidence is devoid of any showing of left knee extension limited beyond 10 degrees, we find that an evaluation of 10 percent for limitation of extension is warranted and no more.   

Accordingly, a rating higher than 10 percent disabling for left knee degenerative joint disease, limitation of flexion, is not warranted.  However, we find that a separate 10 percent rating for limitation of extension is warranted but no higher.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of his disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for left knee degenerative joint disease, limitation of flexion is denied.

A 10 percent rating for left knee degenerative joint disease, limitation of extension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


